Citation Nr: 0909716	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia.

2.  Entitlement to service connection for left shoulder 
bursitis, old healed clavicle fracture.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 
1997.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in March 2007.  This matter was 
originally on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico. 

Several documents, to include the Veteran's February 2005 
substantive appeal, have been sent for translation from 
Spanish to English during the course of this appeal and the 
completed translations are of record. 

While this case was in remand status, service connection was 
established for hypertension by way of a July 2008 rating 
decision.  Thus, as the Veteran has been granted the full 
benefits sought on appeal, that issue is no longer before the 
Board.

The Board notes that the Veteran indicated in October 2008 
correspondence that he would need additional time to submit 
new evidence in support of his claims and asked that VA wait 
until he provided the new evidence before adjudicating the 
claim.  However, over four months have passed since the 
Veteran requested to be afforded with additional time to 
provide evidence in support of his claim and no further 
evidence or information has been received from the Veteran.  
As the Veteran has been provided with ample time and 
opportunity to submit evidence in support of his claims but 
has not done so, the Board will evaluate the Veteran's claims 
based on the evidence of record.  
  

FINDINGS OF FACT

1.  The evidence of record sufficiently establishes a 
continuity of gastrointestinal symptomatology since service 
related to the Veteran's currently diagnosed GERD with hiatal 
hernia.

2.  The evidence does not show that the Veteran's current 
left shoulder disorder was caused or aggravated by active 
service.  


CONCLUSIONS OF LAW

1.  The Veteran's GERD with hiatal hernia was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).   

2.  The Veteran's left shoulder bursitis, old healed clavicle 
fracture, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In September 2003 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In that regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claims. The RO 
also explained that the Veteran may lose money if he took 
more than one year to submit the requested information or 
evidence and his claims were later granted because VA would 
not be able to pay him back to the date he filed his claims.  
The RO further explained what evidence VA would obtain and 
would make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.   

While the September 2003 VCAA notice letter did not address 
the element of degree of disability and the Veteran was not 
otherwise advised of such element prior to the January 2004 
denial of his claims, such notice defect has been cured.  The 
Veteran was advised how VA assigns disability ratings in the 
March 2007 follow-up VCAA notice letter and the claims were 
subsequently readjudicated.  

The Board further observes that the RO provided the Veteran 
with a copy of the January 2004 rating decision, the May 2004 
statement of the case (SOC), and the supplemental statements 
of the case from November 2004 to July 2008, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187. 

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations and medical opinions in 
connection with his claims.  Furthermore, service treatment 
records are of record and post-service treatment records (VA 
and private) adequately identified as relevant to the claim 
have been obtained, to the extent possible, and are also 
associated with the claims folder.  
 
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

GERD with Hiatal Hernia

The Veteran contends that symptoms of his currently diagnosed 
gastrointestinal disorder first began during his period of 
active service and seeks service connection on this basis.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Initially, the Board notes that the veteran's abdomen and 
viscera were clinically evaluated as normal at entrance to 
service and, thus, the presumption of soundness applies to 
the Veteran's claimed condition.  38 U.S.C.A. § 1111 (West 
2002).  

Service treatment records show that the Veteran was treated 
for gastrointestinal complaints in service.  In January 1993, 
the Veteran presented with the complaint of right rib pain in 
January 1993 that was assessed as dyspepsia and treated with 
Mylanta at that time.  No other relevant findings are 
apparent in the service treatment records.  It is also noted 
that a separation examination report is not apparent in the 
record. 

The medical evidence additionally shows that the Veteran is 
currently diagnosed with GERD and a hiatal hernia.  Indeed, 
the Veteran underwent VA medical examinations in October 2003 
and May 2008 and was diagnosed with a hiatal hernia and GERD 
at those times.

Thus, there is evidence of treatment for gastrointestinal 
problems in service and evidence of a current 
gastrointestinal disability.  However, the Board notes that 
the first diagnosis of a gastrointestinal disorder of record 
is not shown until six years after separation from service 
(i.e., 2003) and there is no competent medical opinion that 
links the Veteran's current gastrointestinal disorder to 
service as the May 2008 VA medical examiner concluded that 
she could not resolve the issue without resort to mere 
speculation.

Nevertheless, the Veteran contends that he has had 
gastrointestinal problems since service and he is considered 
competent to report his experience of such symptomatology.  
There is also no evidence in the record to show that the 
Veteran is not credible in his report of the presence of 
continuity of gastrointestinal symptomatology since service.  
The medical evidence of record further shows that the 
Veteran's recent gastrointestinal complaints have been 
attributed to the diagnoses of GERD and a hiatal hernia by 
medical professionals.  Thus, as the Veteran has presented 
credible lay evidence describing gastrointestinal symptoms 
since service and his lay testimony describing symptoms 
supports a later diagnosis by a medical professional, the 
Board finds that service connection for the Veteran's GERD 
and hiatal hernia is warranted.  See  38 C.F.R. § 3.303(b) 
(2008); see also Jandreau, supra.   
  
Left Shoulder Disorder

The Veteran contends that his claimed left shoulder disorder 
was caused by exercise during his period of active military 
service and seeks service connection on such basis.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, service treatment records show that the 
Veteran's upper extremities were clinically evaluated as 
normal at entrance to service.  However, the Veteran 
acknowledged at that time that he had previously fractured 
his left clavicle in 1983 and a February 1995 radiological 
consultation report for the left shoulder notes that 
"routine views showed an old fracture in the external third 
of the left clavicle."  Notably, notations during service of 
residual conditions such as healed fractures with no evidence 
of the pertinent antecedent active disease or injury during 
service constitute clear and unmistakable evidence that the 
condition existed prior to service.  See 38 C.F.R. § 3.303(c) 
(2008).  Thus, the Veteran's left shoulder fracture is shown 
to have existed prior to service.      

Service treatment records further show that the Veteran was 
treated for left shoulder pain in August 1994 and February 
1995, which was assessed as rule out bursitis and probable 
left shoulder impingement syndrome, respectively.  No 
subsequent relevant findings are apparent.  Additionally, as 
noted above, no separation examination is apparent in the 
record.

The medical evidence also shows that the Veteran is currently 
diagnosed with left shoulder bursitis and continues to 
demonstrate residuals of his left shoulder fracture.  Indeed, 
the Veteran underwent VA medical examinations in October 2003 
and April 2008 and was diagnosed with left shoulder bursitis 
and old healed fracture at the distal third of the clavicle 
with callous formation at those times.

Nevertheless, the evidence does not show that the Veteran's 
current shoulder disorder was caused or aggravated by his 
period of active service.  The April 2008 VA joints examiner 
concluded that the Veteran's left distal clavicle fracture 
existed prior to service and his pre-existing shoulder 
disorder was not aggravated by service because that the 
Veteran's symptoms in service were secondary to natural 
progression of the pre-existing disease.  As the examiner 
based his opinion on review of the claims folder and 
examination of the Veteran and there is no competent medical 
opinion to the contrary, his opinion is afforded great 
probative value.  Additionally, the Board notes that the 
earliest definitive diagnosis of left shoulder bursitis is 
shown six years after separation from service (i.e., in 2003) 
and there is no competent medical opinion of record that 
links the Veteran's left shoulder bursitis to service.  While 
the Veteran told the October 2003 VA joints examiner that he 
first sought treatment after service for his left shoulder in 
1997, there are no treatment records for that period of 
record and the Veteran has not reported that he was diagnosed 
with left shoulder bursitis or that a medical examiner linked 
his left shoulder bursitis to service during that time.   

The Board has considered the lay statements submitted by the 
Veteran asserting that his claimed left shoulder disorder was 
related to military service.  While the Veteran is competent 
to report his experience of left shoulder pain since service, 
pain alone without an underlying disorder is not a disability 
for which service connection may be granted.  Evans v. West, 
12 Vet. App. 22, 31-32 (1998).   The Veteran is not shown to 
have the requisite medical expertise necessary to diagnose 
left shoulder bursitis or render a competent medical opinion 
regarding its cause or etiology.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Consequently, his statement is afforded no 
probative value.  

Thus, in the absence of evidence showing that the Veteran's 
current left shoulder disorder was caused or aggravated by 
active military service, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection is not warranted for the claimed left 
shoulder disorder.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for GERD with hiatal hernia 
is granted.

Entitlement to service connection for left shoulder bursitis, 
old healed clavicle fracture, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


